Title: [Diary entry: 14 January 1788]
From: Washington, George
To: 

Monday 14th. Thermometer at 10 in the Morning—20 at Noon, and 16 at Night. Wind, though not hard, continued at No. Wt. all day & was exceedingly keen. The cold—apprehension of the Horses balling with the Snow that had fallen—and insufficiency of time to reach the place of meeting agreeably to appointment induced me to relinquish the journey altogether. I remained at home all day—employed as last week getting & pounding Ice for the Ice house.